Citation Nr: 1134614	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  03-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychopathic personality disorder with emotional instability with asocial behavior (claimed as marked anxiety and neurosis).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hernia and residuals of a small bowel obstruction.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office of Pennsylvania


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946, from July 1950 to July 1951, and from February 1952 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2002, January 2007 and July 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  In May 2009, the Board denied entitlement to service connection for a bipolar disorder and a heart disorder; determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a psychopathic personality disorder; and remanded the claim for benefits pursuant to 38 U.S.C.A. § 1151.  

In June 2009, the Veteran requested that the Board vacate the May 2009 decision due to irregularities in the transcript.  In May 2010, the Board vacated the above decision.  

In August 2010, a videoconference hearing was held before the undersigned VLJ.  Given the circumstances of the case, a panel decision in not appropriate.  See 38 C.F.R. § 20.707 (2010).  

In January 2011, the Board dismissed the issue of entitlement to service connection for a heart condition, to include residuals of a cerebrovascular accident.  The Board remanded the remaining issues.  
In March 2011, the RO granted entitlement to service connection for a bipolar disorder and assigned a 50 percent evaluation effective July 17, 2006.  The grant of entitlement to service connection for a bipolar disorder is a complete grant of the benefit sought on appeal (i.e., service connection).  As such, this issue is no longer for consideration by the Board.  

In April 2011, the Veteran requested a 45-day extension to submit additional evidence.  In June 2011, the Board granted the motion.  In July 2011, the Veteran submitted a statement to the Board.  A waiver of RO jurisdiction was not submitted.  Notwithstanding, the Veteran's statement appears to be argument submitted in response to the March 2011 supplemental statement of the case and essentially comments on evidence already considered.  Under the circumstances, a remand for an additional supplemental statement of the case would serve no useful purpose and is not required.  See 38 C.F.R. § 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 1953, the RO denied entitlement to service connection for psychopathic personality, emotional instability, asocial and immature behavior, and chronic alcoholism with associated gastritis, claimed as nervous and stomach conditions.  The Veteran did not perfect a timely appeal.

2.  Evidence associated with the record since the January 1953 decision indicates that a bipolar disorder is related to military service, and that disorder was service connected in a March 2011 rating decision.  

3.  A personality disorder is not a disability for VA compensation purposes. 

4.  Resolving reasonable doubt in the Veteran's favor, the January 1998 surgery resulted in additional disability.  

5.  The preponderance of the evidence is against finding that there was VA fault or negligence in rendering the January 1998 surgical treatment or that the surgery was performed without the Veteran's consent.  

6.  The preponderance of the evidence is against finding that a hernia and small bowel obstruction were not reasonably foreseeable events.  


CONCLUSIONS OF LAW

1.  The January 1953 rating decision, which denied entitlement to service connection for psychopathic personality disorder, is final; new and material evidence has been submitted to reopen the claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2010).  

2.  The reopened claim of entitlement to service connection for psychopathic personality disorder and emotional instability with asocial behavior is without legal merit.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).

3.  The criteria for compensation under 38 U.S.C.A § 1151 for a hernia and residuals of a small bowel obstruction as a result of VA treatment in January 1998 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2010).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran's claim of entitlement to service connection for a psychopathic personality disorder and emotional instability with asocial behavior is being reopened herein, a discussion regarding VA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), is not required.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in August 2006, November 2006, January 2007, and June 2008, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  He was also provided notice how VA determines disability ratings and effective dates.  Correspondence dated in March 2007 and June 2008 provided notice of the information and evidence needed to substantiate a claim pursuant to 38 U.S.C.A. § 1151.  The claims were most recently readjudicated in the March 2011 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims file contains extensive evidence, to include service records and VA medical center records.  The Board acknowledges that the Veteran is receiving benefits from the Social Security Administration and that these records have not been obtained.  The evidence of record, however, indicates that receipt of these benefits is based on age, not disability.  There is no indication that these records are relevant to the claims currently on appeal and the Board declines to remand to obtain such records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

The Veteran was provided a VA psychiatric examination in February 2011.  A VA examination was obtained in June 2007 regarding the claim pursuant to 38 U.S.C.A. § 1151, but a medical opinion was not provided.  In February 2011, a VA medical opinion was obtained.  

In a July 2011 statement, the Veteran points out what he believes are numerous deficiencies in the February 2011 medical opinion.  The Veteran noted that he was not present at the examination.  The Board does not find this problematic.  The previous remand directed that the claims file be reviewed and an opinion provided regarding any VA negligence.  The Veteran also complained that the examiner referred to the wrong surgery date and listed his social security number incorrectly.  The examiner further noted that the appellant's hernia started to develop about two years after the operation.  The Board acknowledges the Veteran's complaints and the misstatements in the report.  Notwithstanding, the examiner reviewed the claims file and provided an opinion with supporting rationale.  As such, the Board finds the report adequate.  The Board acknowledges that the examiner did not provide his Curriculum Vitae as requested.  The opinion, however, was provided by a Chief Surgeon at a VA medical facility.  Overall, the purpose of the previous remand was accomplished.  As such, the Board declines to remand for further examination or information.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

New and material evidence

In January 1953, VA denied entitlement to service connection for psychopathic personality, emotional instability, asocial and immature behavior, and chronic alcoholism with associated gastritis, claimed as nervous and stomach conditions.  The decision indicated that it was clear that the Veteran had a severe character and behavior disorder and his behavior was typical of his psychopathic personality.  The February 1953 notice letter indicated that the medical evidence disclosed a condition of the mental and nervous system which could not be classed as a disease or injury as these terms were used under the law.  The Veteran did not appeal.  Hence, the decision is final.  See 38 U.S.C.A. § 7105.  

In July 2006, the Veteran requested to reopen his claim.  In January 2007, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran disagreed and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

A significant quantity of evidence has been added to the record since the January 1953 rating decision.  This includes a February 2011 VA psychiatric examination, wherein the examiner noted that the Veteran appeared to have been showing early signs of a mood disturbance while he was in the military.  The Axis II diagnosis was "history of personality disorder diagnoses."  The examiner also related the appellant's currently diagnosed bipolar disorder to military service.  
 
This evidence is new as it was not previously considered.  The Board also finds this evidence material.  Thus, the claim is reopened.

Service connection

Having reopened the claim, the Board must consider the merits.  The March 2011 supplemental statement of the case indicates that new and material evidence had not been submitted to reopen the claim.  In reviewing the file, however, the Veteran has been arguing the merits of the claim throughout the appeal and has been advised of the evidence necessary to substantiate the claim of entitlement to service connection.  In reviewing the adjudicative determinations of record, it is clear that the RO has considered and discussed evidence relevant to a merits based determination.  Additionally, as discussed below, a claim of entitlement to service connection for a personality disorder is without legal merit.  38 C.F.R. § 3.303.  Thus, the Veteran is not prejudiced by the Board's consideration of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9. 

Service treatment records show that the Veteran was evaluated and hospitalized during his third period of service.  Various diagnoses were provided, including inadequate personality with passive-aggressive features.  VA medical records also indicate various post-service diagnoses.  An April 2005 record included a diagnosis of probable bipolar disorder and personality disorder.  As discussed, a history of personality disorder diagnoses was noted on VA examination in February 2011.

As noted above and as a matter of law, service connection cannot be granted for a personality disorder.  The Board acknowledges that service connection may be granted in limited circumstances, for a disability due to aggravation of a developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  To the extent there was any superimposed disease or injury during service, the Board observes that entitlement to service connection for a bipolar disorder has been granted.  This grant contemplates the Veteran's claimed psychiatric symptoms.  The question what symptoms are due to the service connected bipolar disorder, and what symptoms are due to his nonservice connected personality disorder is a rating question.  Given that the question what evaluation is warranted for a bipolar disorder is not ripe for appellate review, the Board may not address this matter further.  

The claim is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151

In July 2007, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for hernia and small bowel obstruction.  The Veteran disagreed and subsequently perfected this appeal.  

An appellant may be awarded VA compensation for a qualifying additional disability caused by VA medical care in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct, and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.

To determine whether a veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).

To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by medical treatment.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the August 2010 hearing, the Veteran testified that he underwent surgery for bladder cancer in January 1998.  He indicated that a blockage occurred at the hernia site and he had to undergo additional surgery in 2006 to correct the problems from the first operation.  Based on statements and testimony, it appears he is arguing that a hernia mesh should have been inserted at the time of the first surgery.  

Review of the claims file shows that the Veteran underwent excision of a bladder tumor in November 1997.  In January 1998, the Veteran underwent a radical cystoprostatectomy and ileal conduit diversion; bilateral pelvic lymph node dissection; and umbilical hernia repair.  In February 1998, the stent was removed.  

In reviewing the claim, the Veteran's arguments and contentions appear to be based on the January 1998 major surgery, as opposed to the previous biopsy or subsequent stent removal.  As such, the Board's discussion will focus on that procedure.  

VA records dated in September 2004 indicate that the Veteran had a peristomal hernia and was being fitted for a truss.  

On August 18, 2006, the Veteran presented to VA with a five day history of increasing nausea and vomiting and no bowel movements for approximately one week.  The Veteran was admitted for a likely small bowel obstruction.  The Veteran subsequently underwent an exploratory laparotomy with parastomal hernia repair.  The small bowel was reduced and the parastomal hernia was repaired with mesh.  The Veteran was discharged on August 28, 2006 with a diagnosis of high-grade small bowel obstruction secondary to parastomal hernia repair.  

The Veteran underwent a VA examination in the summer of 2007.  Following examination, the diagnosis was: (1) residuals, radical cystoprostatectomy and ileal conduit diversion with abdominal wall stoma due to muscle invasive transitional cell carcinoma of the urinary bladder; and (2) the subsequent development of hernia and small bowel obstruction is most likely secondary to radical cystoprostatectomy and ileal conduit diversion with abdominal wall stoma.  

In September 2008, the Veteran underwent a general surgery consult.  He reported that the mesh used in the repair of his abdominal wall hernia appeared to have "let go".  It was noted that he had developed a parastomal hernia subsequent to the cystectomy and ileal conduit diversion.  In 2006, he developed a bowel obstruction from the hernia.  This was surgically corrected, but at some point after this he had a recurrence of the parastomal hernia because it was documented on CT scan in December 2007.  The surgeon stated that the Veteran was aware that the parastomal hernia he had following the original operation was successfully repaired in 2006, but recurred by the time of the CT scan in 2007.  The surgeon recommended no aggressive intervention at that point.  

In February 2011, a VA medical opinion was obtained.  The examiner reviewed the claims file and noted that the Veteran had done extremely well from the standpoint of his cancer, as he had not demonstrated any evidence of recurrence.  The examiner discussed pertinent medical history and risk factors and stated the following:

The herniation through the conduit site is not an unusual event, particularly after ten years and in a patient who is elderly, an alcoholic, and relatively inactive due to his fractures and other conditions.  The herniation has no relationship whatsoever to the quality of the surgery, the fact that he is disease-free more than ten years later would indicate that he had a very qualified operation.  The herniation represents the deterioration of the patient's general condition, and not the failure of the surgeon.  I have had the opportunity to review this voluminous file and see no failure on the part of the [VA medical center] or the physicians at [the VA medical center] in December 1998 in the care rendered to [the Veteran].  

As discussed, entitlement to compensation under section 1151 cannot be established unless certain causation requirements are met.  See 38 C.F.R. § 3.361.  First, the additional disability must be caused by the medical or surgical treatment.  The June 2007 examiner indicated that there was a causal relationship.  The February 2011 opinion indicates there was not.  Resolving reasonable doubt in the Veteran's favor, the Board finds that additional disability (hernia and small bowel obstruction) was caused by the January 1998 surgery.

Additional disability in and of itself, however, is not sufficient to establish entitlement to compensation.  There must be some instance of fault on VA's part in furnishing the surgical treatment.  The February 2011 opinion indicates that there was no failure on the VA's part.  This opinion is probative and the record does not contain competent evidence to the contrary.  The Board acknowledges the Veteran's contentions that the original surgeon should have used mesh, but as a lay person the appellant is not competent to render a medical opinion on a complex question such as the standard of care for the referenced procedure.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The evidence also does not show that the additional disability was an event not reasonably foreseeable.  In fact, the February 2011 VA examiner specifically stated that the herniation through the conduit site was not an unusual event.  

Finally, the Board has also considered whether the surgery was accomplished without the Veteran's informed consent.  At the hearing, the Veteran testified that he was not verbally informed of any surgical complications.  

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d).

The claims file contains a Preprocedure Progress Note for Informed Consent dated January 26, 1998.  This document was signed by the Veteran, the physician, and a witness.  Possible complications were described as bleeding, infection, pain, need for additional surgery, death, impotence, recurrence of cancer, and blood clot.  An SF 522, Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, dated January 26, 1998 is also of record.  This document was signed by the Veteran, the physician, and a witness.  A Consent for Transfusion of Blood/Blood Products was also signed.  The operative report notes that the options were extensively discussed and that it was decided to proceed with the radical cystoprostatectomy and ileal conduit diversion.  The Board has considered the Veteran's statements regarding lack of consent but finds the referenced objective documents highly probative and are determinative.  Simply put, the Veteran gave his informed consent.  

The Board acknowledges the Veteran's contentions that the parastomal hernia and small bowel obstruction were a result of malpractice on the part of VA physicians.  On review, and as discussed above, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The claim is denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychopathic personality disorder and emotional instability with asocial behavior is reopened.

Entitlement to service connection for a psychopathic personality disorder and emotional instability with asocial behavior is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for hernia and residuals of a small bowel obstruction is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


